DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Specification should be amended in accordance with 37 C.F.R. 1.78(a)(3) to reference each prior-filed Application to which the instant application claims priority to and/or benefit of.
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on 48, paragraph 0143. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 1, 5, 8, 16, 19, 25, 27 and 31 are objected to because of the following informalities:
	At claims 1, 5, 8, 16, 25 and 31 the phrase “the culture of said line” should read -- a culture of said line --, see instant claim 30.
	At claim 8, line 26, “was” should be -- having been -- as in claim 1. See also claims 25 and 31.
	Claim 19 is objected to because it depends from Claim 2 at both lines 2 and 3.
	At claim 27, line 2, the “,” after “nuclei” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel fungi.  Since the fungi are essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the fungi are not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the fungi.  The specification does not disclose a repeatable process to obtain the fungi.  It is noted that Applicants have deposited the fungi but there is no indication in the Specification as to under what conditions the deposits were made or if the deposits were accepted and viable. On page 11 of the Specification, for example, Applicant states that the deposit(s) is intended to meet all deposit requirements under the 
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention has been deposited and accepted, and will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,

Claims 5, 6, 7, 14, 15, 18, 19, 21, 22, 23 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant describes an Agaricus bisporus mushroom comprising at least one set of chromosomes of Agaricus bisporus line J14756-s3 including the heterokaryon J15051 predominantly by means of a deposit of biological material. Applicant does not teach the second homokaryon used to produce the heterokaryon J15051. 	The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted. The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement. Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985). See also 54 Fed. Reg. at 34,880.
Agaricus bisporus line J14756-s3 which can include any outcrossed descendent. At claims 7 and 23, Applicant claims a mushroom from a culture having at least one genealogical relationship to from a culture comprising at least one set of chromosomes of Agaricus bisporus line J14756-s3. Applicant does not describe the very broad genus to which the instant claims are directed other than by possible means of making same. Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.
	At claims 5, 7, 19 and 23 Applicant fails to describe the claimed “Essential Derived Variety”. Applicant fails to describe what is “Essential” to the claimed invention. At claims 19 and 23, Applicant does not describe the second parental line of the F1 hybrid from which the “Essentially” derived Variety is derived. Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
	At claims 14 and 15, Applicant fails to adequately describe “a genome comprising a single locus trait conversion” because Applicant does not describe the second genome of any F1 hybrid mushroom covered by claim 1. Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
	At claim 18, Applicant does not describe the genetic identity of the listed “strains” mated to Agaricus bisporus line J14756-s3 and thus does not adequately describe “having not more than 99% genetic identity” of such “strains”. Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
	At claims 6, 21, 22 and 27 Applicant does not adequately describe the claimed “spores” and “nuclei” because Applicant does not describe the “other” parental line used to make the F1 hybrid mushroom culture from which the claimed parts are derived. Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 6, 7, 12, 13, 14, 21, 22, 23, 27 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 12, 13 and 32 are indefinite because a reference to a table fails to set forth the metes and bounds of the claim. See MPEP 2173.05(s): Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
	Claims 5, 7 and 23 are indefinite because Applicant fails to teach the metes and bounds of “Essentially Derived Variety”.
	Claims 6, 21, 22 and 27 because it is unclear from what Agaricus bisporus line the claimed “nuclei” are derived from. Hence the metes and bounds of the claim are unclear.
	Claim 13 is indefinite because the limitation “Agaricus bisporus line J14756-s3” is an arbitrary designation and fails to set forth the metes and bounds of the claimed invention.
	Claim 14 is indefinite because it is unclear which genome comprises the single locus trait conversion. Hence, the metes and bounds of the claim are unclear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  To the extent that the claim reads on the genome of Agaricus bisporus line J14756-s3 comprising a single locus trait conversion the instant claim is broader in scope than the claim upon which it depends. In particular, the genome of the culture of claim 14 would not comprise all alleles for Agaricus bisporus line J14756-s3 and thus one could infringe claim 14 without infringing claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 7, 21, 23 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kerrigan et al (U.S. Patent 9,017,988).
	The invention of claim 5, for example, is directed to a product-by-process wherein the culture is “obtained from” a culture as recited in claim 1 which include outcrossed descendants and Essentially Derived Variety. Claim 6, for Example, is directed to spores and nuclei derived from a culture as recited in claim 1 wherein claim 1 includes an F1 hybrid mushroom culture as recited in claim 2 and wherein the second mushroom line is not specifically defined and thus would encompass any second mushroom line capable of forming an F1 hybrid with line J14756-s3.
	Kerrigan et al disclose Agaricus bisporus homokaryotic line B12998-s39 (column 15, line 43) which the instant Specification on page 44, line 10 (16 March 2021 Substitute Specification) states is compatible with line J14756-s3. Because the instant claims do not limit the second line to which is mated and the instant claims do not limit any outcrossed descendent or which line the Essentially Derived Variety is derived from the Agaricus bisporus homokaryotic line B12998-s39 disclosed by Kerrigan et al would anticipated the instantly rejected claims. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable 
	In the alternative, the instant claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims because the claimed outcrossed descendent or nuclei of the instantly claimed F1 hybrid would have been obvious in view of Agaricus bisporus homokaryotic line B12998-s39 taught by Kerrigan et al. Kerrigan et al teaches that it would have been routine to do repeated mating back to an initial culture to introgress a single trait into the genetic background to produce an Essential Derived Variety at column 6, lines 48-67. Because Kerrigan et al had deposited an F1 mushroom culture derived from Agaricus bisporus homokaryotic line B12998-s39 at claim 1, one of ordinary skill in the instant art would have had a reasonable expectation of success in regenerating Agaricus bisporus homokaryotic line B12998-s39 from such a hybrid mushroom culture by isolating nuclei therefrom.
Conclusion
No claims are allowed.
Claims 1-4, 8-10, 12-20, 22, 24-26 and 28-32 appear to be free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663